Citation Nr: 0200095	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a fracture of the thoracic spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
plantar fasciitis of the left foot, with heel spurs, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
plantar fasciitis of the right foot, with heel spurs, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1988.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO) which denied the benefits sought on appeal.


REMAND

The veteran seeks increased disability ratings for his 
service-connected bilateral hearing loss, plantar fasciitis 
of the right and left feet with heel spurs, and residuals of 
a fracture of the thoracic spine.  In contends, in general, 
that the currently assigned disability ratings do not 
accurately reflect the severity of those disabilities.  
Specifically, the veteran claims that he is entitled to a 
higher disability evaluation for his feet and back disorders 
due to increased pain.

For reasons which will be expressed immediately below, the 
Board concludes that additional development is needed in this 
case before proceeding with appellate disposition.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (to be codified as amended at §§ 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  The 
VCAA is applicable to the veteran's claim.   See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
  
Changes in the law due to the VCAA which are potentially 
relevant to this veteran's appeal include a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A preliminary review of the record reveals that the veteran, 
in a May 1999 statement submitted to the RO, stated that 
there were "medical treatment records for the last two years 
[at] the Indianapolis [VA Medical Center]."  In addition, at 
the veteran's September 2000 hearing before the RO, the 
veteran testified that he had been receiving treatment from 
VA.  However, such recent treatment records from the VA 
Medical Center in Indianapolis are not associated with the 
veteran's VA claims folder.  VA is deemed to have 
constructive knowledge of these records and, in this case, 
has actual knowledge of the existence of these records.  
These medical records should be associated with the veteran's 
VA claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable 
error. . . .").  

The Board further observes that the veteran was afforded VA 
examinations in connection with his claim for increased 
disability evaluations of his service-connected his bilateral 
hearing loss, right and left plantar fasciitis, and thoracic 
spine disorder in August 1999, June 2000, and July 2000 
respectively.  Reports from these examinations are associated 
with the file.  Under the VCAA, additional examinations 
should be conducted only if necessary.  

The VA examination reports regarding the veteran's back and 
foot disorders are ambiguous as to the nature and extent of 
the veteran's disabilities.   In particular, the veteran's 
June 2000 VA examination failed to detail the veteran's foot  
symptomatology.  In addition, in connection with the 
veteran's July 2000 VA examination , the examiner indicated 
that the veteran might have another back disorder, as the 
examiner stated that "[w]ith regards to [the veteran's] 
entire back pain, approximately 50% is attributable to his 
thoracic spine."  However, the examiner did identify any 
other cause of the veteran's back pain.  The Board cannot 
render an informed decision concerning the level of 
disability caused by the veteran's service-connected thoracic 
spine disability in the absence of specific medical 
information regarding coexisting non service-connected 
disabilities.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

Moreover, the veteran and his representative have at various 
times during the course of this appeal raised concerns 
relating to the effect of pain on the veteran's ability to 
work.  See, in general, 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995) [VA 
regulations stipulate that functional impairment must be 
considered in assessing the severity of these orthopedic 
disabilities].  The Board believes that these matters should 
be more fully explored.  

The Board thus finds that the veteran should be afforded an 
additional VA orthopedic examination in order to better 
assess the level of impairment and symptomatology of the 
veteran's thoracic spine and bilateral foot disorders. 
See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) [VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim].

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all healthcare providers 
who provided him with treatment for his 
bilateral hearing loss, right and left 
foot disorders, and thoracic spine 
disorder.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.  In any event, the RO should obtain 
and associate with the veteran's VA 
claims folder all VA medical records 
pertaining to treatment of the veteran's 
bilateral hearing loss, right and left 
foot disorders and thoracic spine 
disorder.

2.  After the development requested above 
has been completed, the veteran should be 
afforded a VA examination to ascertain 
the severity and manifestations of the 
veteran's bilateral foot disorders and 
thoracic spine disorder.  The veteran's 
VA claims folder must be made available 
to the examiner for review in connection 
with the examination.  The examiner is 
requested to report in detail all 
complaints and clinical findings 
pertaining to the three service-connected 
disabilities.  
In addition, the examiner should comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
disabilities, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use. 

With respect to the veteran's service-
connected fracture  of the thoracic 
spine, the examiner should specifically 
state whether any demonstrable deformity 
of a vertebral body exists.  The examiner 
should also discuss the range of motion 
of the veteran's thoracic spine and opine 
as to whether any limitation of motion of 
the thoracic spine may be considered to 
be slight, moderate or severe.  If any 
other back disability coexists with the 
veteran's service-connected thoracic 
spine residuals, symptomatology 
attributable to such other disability 
should be distinguished from that caused 
by the service-connected thoracic spine 
fracture residuals, to the extent 
practicable.  

The report of the examination should be 
associated with the veteran's VA claims 
folder.  

When the development requested has been completed, the case 
should again be reviewed by the RO.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and should be 
afforded a reasonable opportunity to respond.

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




